Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 30-38, species 4 (Fig. 4) in the reply filed on 08/08/2022 is acknowledged.  Claims. 17-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Thus, claims 30-38 are presently pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “barbs” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 36 are objected to because of the following informalities: the claim set filed 08/08/2022 includes two claims with the same claim # 36.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 31-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. It is unclear if the monofilaments in claim 31 are the same as the monofilaments in claim 33.  Claim 31 requires a different diameter range for monofilaments than claim 33.  Clarification is needed as to if the monofilaments of the yarns are the same as the monofilaments of the barbs. 
Claim 34 is rejected as being dependent on a rejected claim. 
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (5236447) in view of Paul (2012/0259348). 
Regarding claim 30, Kubo discloses a bioresorbable prosthetic porous knit 10 (Fig. 4 and abstract disclose a prosthetic knit having absorbable yarns) comprising an arrangement of yarns 11 of bioresorbable biocompatible material defining at least two sides for said knit (Fig. 4 discloses an arrangement of yarns defining the entire knit including two sides; col. 6, lin. 2-3), wherein each yarn of the arrangement defining the two sides of the knit is doubled (col. 8, lin. 52-57 disclose all yarns are double yarns); except for said knit including barbs protruding outwards from at least one side of the at least two sides. 
However, Paul teaches a similar prosthetic knit 102 (Fig. 3) comprising barbs 304 (Fig. 3) protruding outwards from at least one side of the at least two sides (as shown in Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the knit in Kubo to include barbs protruding outwards from at least one side of the at least two sides, as taught and suggested by Paul, for allowing the knit to securely adhere to the implantation site (abstract of Paul). 
Regarding claims 31-34, as best understood, Kubo discloses wherein the yarns of the arrangement defining the two sides of the knit are monofilaments showing a diameter ranging from about 80 to about 140 um; wherein the monofilaments have a diameter of about 125 um; wherein the monofilaments show a diameter ranging from about 100 to about 180 um (col. 8, lin. 68 discloses the use of yarns having a diameter of 0.1 to 100 microns); except for wherein the monofilaments show a diameter of about 150 um and wherein the barbs are formed from monofilaments cuts.  However, Paul teaches a similar prosthetic knit 102 (Fig. 3) comprising barbs 304 (Fig. 3) protruding outwards and formed from cuts of monofilaments (par. 0042 discloses the barbs 304 have lengths that are cut into monofilaments; Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the knit in Kubo to the barbs that are formed from monofilaments cuts, as taught and suggested by Paul, for allowing the knit to securely adhere to the implantation site (abstract of Paul). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the monofilaments show a diameter of about 150 um, since these are result effective variables that contribute to the strength and mechanical properties of the knit, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the monofilaments to show a diameter of about 150 um would allow for stronger yarns that prevent breakage after implantation.  In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the monofilaments show a diameter of about 150 um, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claims 35 and 36, as best understood, Kubo in view of Paul disclose the claimed invention of claim 30.  Kubo is silent regarding wherein the bioresorbable biocompatible material of the yarns forming the knit and the barbs is a copolymer of poly trimethylene carbonate (PTMC) and of poly-L-lactide (PPLA) and wherein the bioresorbable biocompatible material includes 80% lactide and 20% trimethylene carbonate.  However, Paul teaches a similar yarn bioabsorbable material comprising copolymers of trimethylene carbonate and L-lactic acid (par. 0041 and claim 5).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bioresorbable copolymers to be a copolymer of poly trimethylene carbonate (PTMC) and of poly-L-lactide (PPLA) and wherein the bioresorbable biocompatible material includes 80% lactide and 20% trimethylene carbonate, since these are result effective variables that contribute to the overall mechanical properties of the knit, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the knit to include copolymer of poly trimethylene carbonate (PTMC) and of poly-L-lactide (PPLA) and wherein the bioresorbable biocompatible material includes 80% lactide and 20% trimethylene carbonate, would allow for the knit to have enhanced biocompatibility and a sufficient resorption rate post implantation.  In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the bioresorbable copolymers are  a copolymer of poly trimethylene carbonate (PTMC) and of poly-L-lactide (PPLA) and wherein the bioresorbable biocompatible material includes 80% lactide and 20% trimethylene carbonate, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claims 36-38, as best understood, Kubo in view of Paul disclose the claimed invention of claim 30; except for the knit displays a tensile elongation under 50 N from about 20% to about 35% in the warp direction and from about 20% to about 45% in the weft direction; wherein the knit displays a Force max at TO from about 300 N to about 600N and a Force max at T20ws from about 300 N to about 600N and the knit displays a Force max that remains substantively the same at TO and at T20ws.  However, Kubo in view of Paul discloses the required structure of the knit including double bioresorbable yarns having an arrangement defining two sides including barbs protruding outwards, where the yarns and the barbs have the required diameter and the materials of claims 31-36.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the knit so it displays a tensile elongation under 50 N from about 20% to about 35% in the warp direction and from about 20% to about 45% in the weft direction; wherein the knit displays a Force max at TO from about 300 N to about 600N and a Force max at T20ws from about 300 N to about 600N and the knit displays a Force max that remains substantively the same at TO and at T20ws, since these are result effective variables that contribute to the overall mechanical properties of the knit, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the knit so it displays a tensile elongation under 50 N from about 20% to about 35% in the warp direction and from about 20% to about 45% in the weft direction; wherein the knit displays a Force max at TO from about 300 N to about 600N and a Force max at T20ws from about 300 N to about 600N and the knit displays a Force max that remains substantively the same at TO and at T20ws, would allow for the knit to have the structural integrity to withstand the mechanical forces at the implantation site.  In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality the knit displays a tensile elongation under 50 N from about 20% to about 35% in the warp direction and from about 20% to about 45% in the weft direction; wherein the knit displays a Force max at TO from about 300 N to about 600N and a Force max at T20ws from about 300 N to about 600N and the knit displays a Force max that remains substantively the same at TO and at T20ws, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774